Case 2:20-mc-00025-CJC-JC Document 14 Filed 04/23/20 Page 1 of 6 Page ID #:171



  1   Richard J. Grabowski (State Bar No. 125666)
      Ryan D. Ball (State Bar No. 321772)
  2   Justin Potesta (State Bar No. 314133)
      JONES DAY
  3   3161 Michelson Drive, Suite 800
      Irvine, California 92612
  4   (T) 949.851.3939
      (F) 949.553.7539
  5   rgrabowski@jonesday.com
      rball@jonesday.com
  6   jpotesta@jonesday.com
  7   Attorneys for Non-Party
      EXPERIAN INFORMATION SOLUTIONS,
  8   INC.
  9
                           UNITED STATES DISTRICT COURT
 10
                          CENTRAL DISTRICT OF CALIFORNIA
 11
 12
 13   BRAMAN MOTORS, INC. d/b/a                Case No. 2:20-mc-00025-CJC-JC
      BRAMAN BMW, and BRAMAN
 14   MOTOR CARS, INC. d/b/a BRAMAN            Hon. Jacqueline Chooljian
      BMW WEST PALM BEACH,
 15                  Plaintiff,                NON-PARTY EXPERIAN
 16                                            INFORMATION SOLUTIONS
            v.                                 INC.’S SUPPLEMENTAL
 17                                            MEMORANDUM IN
      EXPERIAN INFORMATION                     OPPOSITION TO PLAINTIFFS’
 18   SOLUTIONS, INC.,                         MOTION TO COMPEL

 19                  Non-Party.                Date: May 7, 2020
                                               Time: 9:30 a.m.
 20                                            Courtroom: 750
 21
 22
 23
 24
 25
 26
 27
 28
                                                           SUPPLEMENTAL MEMORANDUM
                                                              Case No. 2:20-mc-00025-CJC-JC
Case 2:20-mc-00025-CJC-JC Document 14 Filed 04/23/20 Page 2 of 6 Page ID #:172



  1         Non-Party Experian Information Solutions, Inc. (“Experian”) submits this
  2   supplemental memorandum under Central District of California Local Rule 37-2.3 in
  3   opposition to Plaintiffs Braman Motors, Inc. d/b/a Braman BMW, and Braman Motor
  4   Cars, Inc. d/b/a BMW West Palm Beach’s (collectively “Plaintiffs”) Motion to
  5   Compel. (ECF Nos. 1, 7.)
  6   I.    PLAINTIFFS UNREASONABLY DELAYED
  7         As an initial matter, Plaintiffs unreasonably delayed in filing the Joint
  8   Stipulation after Experian provided its portion. This is reason enough to deny
  9   Plaintiffs’ motion.
 10         The Court may properly deny an untimely motion to compel subpoena
 11   responses, particularly where the motion does not comply with the timing restrictions
 12   imposed by the Local Rules. See Goodworth Holdings, Inc. v. Suh, 99 F. App’x 806,
 13   808 (9th Cir. 2004) (holding that “the District Court did not abuse its discretion in
 14   denying [a] motion to compel discovery from third parties” where the “motion was
 15   untimely” and the plaintiff failed to comply with the local rules). The Central District
 16   of California’s Local Rules contemplate a straightforward process for preparing and
 17   filing a discovery-dispute joint stipulation: (1) the moving party prepares its portion
 18   and sends it to the opposing party; (2) the opposing party prepares its portion and
 19   sends it back to the moving party within seven days; and (3) the moving party
 20   incorporates the opposing party’s material into the filing and sends it back to the
 21   opposing party for their signature within one business day. See C.D. Cal. L.R. 37-
 22   2.2. Authoritative treatises have emphasized that a moving party does not have an
 23   unlimited time to finalize and file the joint stipulation after receiving the opposing
 24   party’s portion. See Rutter Group Prac. Guide Fed. Civ. Pro. Before Trial at 11:2371
 25   (“Moving party’s counsel must prepare its portion of the joint stipulation and submit
 26   it to opposing counsel, who has seven days to add the opposing party’s contentions,
 27   etc. The joint stipulation must be completed and signed by the end of the next business
 28   day so that it can be filed with the notice of motion.” (emphasis added)).
                                                                 SUPPLEMENTAL MEMORANDUM
                                                1                   Case No. 2:20-mc-00025-CJC-JC
Case 2:20-mc-00025-CJC-JC Document 14 Filed 04/23/20 Page 3 of 6 Page ID #:173



  1         Plaintiffs failed to adhere to these rules. Experian’s counsel sent Plaintiffs’
  2   counsel Experian’s portion of the Joint Stipulation on February 20, 2020.
  3   (Declaration of Ryan D. Ball (“Ball Decl.”) at ¶ 2.) Plaintiffs waited almost three
  4   weeks to return the final version of the Joint Stipulation to Experian, after correcting
  5   several “typographical” errors. (Id. at ¶ 3, Ex. 1.) When Experian’s counsel pressed
  6   Plaintiffs’ counsel on Plaintiffs’ delay in filing the Joint Stipulation, Plaintiffs’
  7   counsel vaguely explained that the “delay was due in large part to getting the case
  8   initiated and obtaining a case number and because of several other exigent
  9   circumstances.” (Id. at ¶ 4, Ex. 1.) But opening a civil case in the Central District of
 10   California does not take anywhere close to three weeks, and Plaintiffs’ unsupported
 11   citation to “other exigent circumstances” does not suffice. Simply put, by their
 12   unjustifiable delay, Plaintiffs gave themselves a unilateral three-week extension to
 13   review and respond to Experian’s arguments. This practice is both prejudicial to
 14   Experian and completely inconsistent with the Local Rules.
 15         This is but the most recent example of Plaintiffs’ inexcusable delay in
 16   prosecuting their subpoena, which they served on Experian over a year ago on April
 17   18, 2019. (ECF No. 7 at 23.) At every turn, Experian has responded to the subpoena
 18   completely and in good faith. Yet Plaintiffs and their attorneys have resorted to
 19   carelessness and unreasonable delay. After initially conferring with Plaintiffs about
 20   the scope of their subpoena, Experian produced documents to Plaintiffs on June 19,
 21   2019. (Id. at 24.) In response, Plaintiffs did nothing for almost three months. (Id.)
 22   Then, in a September 3, 2019 letter to Experian, Plaintiffs abruptly shifted course,
 23   expanding the scope of their subpoena and demanding documents beyond what they
 24   previously sought. (Id.) After again conferring about the scope of Plaintiffs’
 25   subpoena, the parties agreed that Experian would run Plaintiffs’ search terms to
 26   discharge its obligations under the subpoena. (Id.) Plaintiffs crafted the search terms,
 27   purportedly to return all documents they needed to litigate the underlying case. (Id.)
 28   Experian ran Plaintiffs’ proposed terms, and on November 12, 2019, sent Plaintiffs
                                                               SUPPLEMENTAL MEMORANDUM
                                                                  Case No. 2:20-mc-00025-CJC-JC
                                               -2-
Case 2:20-mc-00025-CJC-JC Document 14 Filed 04/23/20 Page 4 of 6 Page ID #:174



  1   an additional 438 documents. (Id. at 25.) Then, four months later—and
  2   notwithstanding the parties’ prior agreement otherwise—Plaintiffs again sought
  3   more. But Plaintiffs crafted the search terms and agreed that running them would
  4   satisfy Experian’s obligations. Thus, any failure in those search terms is in no way
  5   Experian’s fault. After a full year of litigating this subpoena—requiring Experian to
  6   incur significant fees and expenses—Experian’s obligations in response to Plaintiffs’
  7   haphazard litigation practices are more than satisfied. See United States v. C.B.S.,
  8   Inc., 666 F.2d 364, 371-72 (9th Cir. 1982) (“Nonparty witnesses are powerless to
  9   control the scope of litigation and discovery, and should not be forced to subsidize
 10   an unreasonable share of the costs of a litigation to which they are not a party”). The
 11   Court should therefore deny Plaintiffs’ delayed motion to compel.
 12   II.   PLAINTIFFS AGREED TO FOREGO FURTHER DISCOVERY
 13         Plaintiffs’ motion fails for the additional reason that it is inconsistent with their
 14   prior agreement that Experian satisfied its obligations under their subpoena. As
 15   shown in Experian’s portion of the Joint Stipulation, Plaintiffs agreed to forego
 16   additional discovery if Experian would run Plaintiffs’ search terms against its internal
 17   records and produce responsive documents. (See ECF No. 7 at 26-28.) Experian did
 18   so. (Id. at 25.) Yet Plaintiffs’ motion completely ignores this agreement. And
 19   Plaintiffs have never denied the existence of the agreement—either in their Joint
 20   Stipulation or in the correspondence between counsel—despite Experian’s counsel
 21   raising it in writing multiple times before Plaintiffs filed their motion to compel.1
 22   (See, e.g., ECF No. 7-3 at 112-13, 117.)
 23         Simply put, the Court should reject Plaintiffs’ attempt at a second bite at the
 24   apple. Experian ran Plaintiffs’ proposed searched terms in good faith and produced
 25
            1
              Experian notes that the Joint Stipulation is signed on Plaintiffs’ behalf by an
 26   associate attorney who has never before been involved in this matter. (See ECF No.
      7 at 34.) The attorney who reached the agreement with Experian’s attorneys,
 27   associate Charles Gallaer, apparently has no further involvement in this case, despite
      apparently remaining at the law firm representing Plaintiffs in this matter. See
 28   https://www.arentfox.com/attorneys/charles-gallaer; see also ECF No. 7-3 at 102-03.
                                                                SUPPLEMENTAL MEMORANDUM
                                                                   Case No. 2:20-mc-00025-CJC-JC
                                                -3-
Case 2:20-mc-00025-CJC-JC Document 14 Filed 04/23/20 Page 5 of 6 Page ID #:175



  1   numerous documents in response. If Plaintiffs wanted other documents, they should
  2   have designed their search terms more appropriately on the front end, rather than
  3   needlessly inflict expenses on Experian, which is not a party to Plaintiffs’ lawsuit.
  4   Cf. Fed. R. Civ. P. 45(d)(1) (“A party or attorney responsible for issuing and serving
  5   a subpoena must take reasonable steps to avoid imposing undue burden or expense
  6   on a person subject to the subpoena.”).
  7   III.   PLAINTIFFS FAILED TO SUBSTANTIATE THEIR ARGUMENTS
  8          Plaintiffs also failed to support, with any kind of evidence, the majority of their
  9   arguments in support of their motion to compel. Importantly, Plaintiffs argue that
 10   BMW has “asserted that it does not have access to [the VIO] data directly due to its
 11   purported agreements with Experian.” (ECF No. 7 at 22.) Yet Plaintiffs did not
 12   support this argument, and any attempt to belatedly do so in their supplemental brief
 13   would be untimely. Plaintiffs also argue that “the production of documents should
 14   not require extensive time or effort.” (Id. at 21.) Not only does this argument ignore
 15   the significant burden Experian has already undertaken in responding to Plaintiffs’
 16   ever-shifting subpoena, see id. at 32-33, Plaintiffs offer absolutely no evidence to
 17   support their conjecture on this point. Experian, on the other hand, has produced
 18   unequivocal evidence showing the significant burden that would be imposed by
 19   Plaintiffs’ requests in their current form. (See ECF No. 7-2 at 54-58.) Simply put,
 20   Plaintiffs’ unsupported arguments are not grounds enough to grant their faulty
 21   motion.
 22   IV.    PLAINTIFFS MUST PAY EXPERIAN’S COSTS
 23          Plaintiffs also must pay Experian’s costs of complying with the subpoena. The
 24   default rule in this context is that a subpoenaing party must pay any significant costs
 25   incurred by the responding party. See Legal Voice v. Stormans Inc., 738 F.3d 1178,
 26   1184-85 (9th Cir. 2013). As explained in the Joint Stipulation, Experian has already
 27   incurred over $86,712.51 in costs and fees through December 2019 in this matter, of
 28   which approximately $20,278.86 was associated with Experian’s counsel’s review
                                                                SUPPLEMENTAL MEMORANDUM
                                                                   Case No. 2:20-mc-00025-CJC-JC
                                                -4-
Case 2:20-mc-00025-CJC-JC Document 14 Filed 04/23/20 Page 6 of 6 Page ID #:176



  1   and production of documents and $465.09 was associated with document hosting
  2   costs. (See ECF No. 7-2 at ¶ 16.) The Court should award Experian these costs, along
  3   with any additional costs incurred due to any further production this Court may
  4   require. See Legal Voice, 738 F.3d at 1184-85.
  5                                    CONCLUSION
  6         The Court should deny Plaintiffs’ motion to compel and issue an order
  7   concluding that Experian has completely satisfied its obligations under the subpoena
  8   and awarding Experian its expenses incurred in responding to the subpoena,
  9   including the attorney fees related to reviewing and producing documents.
 10
 11   Dated: April 23, 2020                    JONES DAY
 12
 13                                            By: /s/ Ryan D. Ball
 14                                               Ryan D. Ball

 15                                            Attorneys for Non-Party
                                               EXPERIAN INFORMATION
 16                                            SOLUTIONS, INC.

 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                            SUPPLEMENTAL MEMORANDUM
                                                               Case No. 2:20-mc-00025-CJC-JC
                                             -5-
